Name: Commission Regulation (EEC) No 217/86 of 31 January 1986 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 27/34 Official Journal of the European Communities 1 . 2. 86 COMMISSION REGULATION (EEC) No 217/86 of 31 January 1986 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), and in particular Article 2 (7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Regulation (EEC) No 3751 /85 (2), as amended by Regulation (EEC) No 69/86 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3751 /85 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1491 /85 is hereby fixed at 34/319 ECU per 100 kilo ­ grams. Article 2 This Regulation shall enter into force on 1 February 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6 . 1985 , p. 15 . (2) OJ No L 356, 31 . 12. 1985, p . 42. (3) OJ No L 12, 16 . 1 . 1986, p . 17.